PER CURIAM.
Mark Schnee appeals the district court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.2002) complaint arising from a speeding ticket he received in North Carolina. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Schnee v. Smith, No. CA-01-916 (E.D.N.C. May 13, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.